Title: From James Madison to Elizabeth House Trist, 29 October [1788]
From: Madison, James
To: Trist, Elizabeth House


New York Ocr. 29 [1788]
At the date of my last on friday was a week since which I have not recd. an answer, I expected by this time to have been in Philada. My plan has been impeded by several circumstances. The only insuperable one has been a continued indisposition which has at length terminated in a complaint which has been promoted by my sedentary life, and which incapacitates me for travelling. I am at present pursuing medical relief, and shall leave this as soon as I can. I calculate on some pretty early day in the approaching week. John will not accompany me, nor probably have much further connection with any corporeal beings; though he enjoys the fallacious hope of being soon recovered, and is fondly persuaded that some little transitory & variable symptom is the only obstacle to it. He is now removed to quarters which will cost me less, where he will be less disturbed & where he will less incommode others. I have an order for his admission into the Almshouse; but for several reasons, I chose rather to submit to the expence, at least for a while, than to avail myself of that resource.
I have heard nothing lately from Mr. Randolph. He quits the Government about this time and goes into the assembly. It is not impossible that he may be succeeded by your friend Col. Grayson, though the event will depend on several contingencies. I have heard from Mr. Jefferson as late as the 12th. of August. He was then well, and by his silence leaves it to be inferred that his whole family was so. Adieu
Js. Madison Jr
